Citation Nr: 0406702	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


REMAND

The veteran had active duty from October 1976 to January 1977 
and had additional service in the New Jersey National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  During the course of this appeal the 
veteran had a total knee replacement of his service-connected 
right knee disability.  The RO has granted the veteran a 
total rating for his service-connected right knee disability 
under diagnostic code 5055 through August 2004, after which 
his previous 30 percent rating (under the new diagnostic code 
5055) is to be reinstated.  His appeal for an increased 
rating continues.

In his September 2003 VA Form 9 (Substantive Appeal) the 
veteran requested a hearing before the Board in Washington, 
DC.  In correspondence received at the Board in February 
2004, the veteran indicated he wanted to change the type of 
hearing to a videoconference hearing.  According to VA 
regulation, an appellant or his or her representative may 
request a hearing before the Board at the RO at the time of 
the submission of his or her Substantive Appeal, or at any 
time thereafter.  38 C.F.R. § 20.703 (2003). Accordingly, the 
case must be remanded to the RO for a videoconference hearing 
to be scheduled.

The case is thus remanded for the following:

The RO should schedule the veteran for a 
videoconference hearing in connection 
with his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


